DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed May 04, 2021.
Claims 1 and 3-15 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-15 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2021 is being considered by the examiner.
Response to Arguments
The previous rejection under 35 USC 112 has been withdrawn in response to the submitted amendments.
The arguments filed on May 04, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The above amendment renders the present invention be not an abstract idea, and that the present invention is implemented by a center server, and thus the present invention is something that amounts to significantly more than the abstract idea and improves safety and security of users by protecting privacy of users.
Examiner respectfully disagrees. The identified center server is a generic computer component used as a tool to implement the identified abstract idea of determining whether or not to provide acquired location information. In other words the idea of not sharing user information to increase privacy does not improve or modify the center server itself. See Return Mail, Inc. v. USPS, 868 F.3d 1350, 1369 (Fed. Cir. 2017) ([The claims] do not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing return mail.)

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Thus, the inventions of amended independent claims 1, 14, and 15 do not fall into the "Mental Processes" grouping of abstract ideas and the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.
Examiner respectfully disagrees. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including mitigating risk) by using position information from a receiving vehicle to only communicate necessary information about a delivery location. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) because making the determination on what information to provide to a delivery company recites instructions for managing the interaction between a recipient and a delivery company. The mere nominal recitation of a non-transitory computer readable medium; a center server; a CPU; RAM and ROM; an auxiliary storage device; a real-time clock; and a communication interface does not take the claim of the method of organizing human activity grouping.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The amended independent claims 1, 14, and 15 include additional elements of that "the delivery assistance device is included in a center server" and "the delivery assistance device includes at least one of hardware and software, a CPU for executing programs stored in a RAM and ROM, an auxiliary storage device, a real-time clock, and a predetermined communication interface." Those additional elements in combination are sufficient to amount to significantly more than the judicial exception. (See BASCOM Global Internet Services v. AT&TMobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).)
Examiner respectfully disagrees. The non-transitory computer readable medium; center server; CPU; RAM and ROM; auxiliary storage device; real-time clock; and communication interface limitations are no more than mere instructions to apply the exception using a generic computer component. The Bascom decision was directed toward filtering internet content. The court in Bascom found that the claims amounted to significantly more than the identified abstract idea of filtering internet content because the claims recited an inventive concept that improved filtering on the internet over the prior art. The identified improvement was determined to be a computer based improvement to a computer based problem rather than merely reciting filtering content with a requirement to perform it on the internet or perform it using generic computer components. In making this determination the court relied on the specification of the patent at issue in Bascom to determine that the claims overcame four specific problems including the problem that current filtering software was vulnerable to a computer literate end user. In the instant case, the claims to not offer an improvement in computer technology similar to the claims found eligible in Bascom. 

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Without waiving any argument, and to advance prosecution, the Applicant has amended claims 1, 14, and 15 to recite the features of the pending claim 2. 
It is respectfully submitted that Boccuccia does not disclose the feature of "...wherein it is determined that tracking of the vehicle is needed when the vehicle is not at a designated position designated by the user." By this amendment, it is now clear how the delivery assistance device determines whether or not the vehicle to which the luggage (e.g., a parcel) is delivered is needed. Fokkleman does not address the deficiencies of Boccuccia. 
Therefore, a person skilled in the art could not easily conceive of the present invention based on a combination of Boccuccia and Fokkleman. 
Thus, lacking any teaching and/or suggestion of each and every limitation of amended independent claims 1, 14, and 15, it is respectfully submitted that Boccuccia and Fokkleman, either singly or in combination, fail to render the same obvious. 
Noda, Gillen, and/or Thakur do not cure the deficiencies of Boccuccia and Fokkleman. As discussed in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), it is necessary to identify the reason why a person of ordinary skill in the art would have been prompted to modify Boccuccia and Fokkleman in such a manner to arrive at the inventions as recited in the amended independent claims 1, 14, and 15. Obviousness cannot be sustained by mere conclusory statements.
Examiner respectfully disagrees. Boccuccia does disclose determining when the vehicle is not a designation position designate by the user because Boccuccia teaches that a customer may indicate a fixed delivery by indicating a vehicle is scheduled to be parked in an identified location for a certain period of time, such as when the customer is at work (Boccuccia [0023]) and then subsequently reporting the current location anytime there is a change in customer vehicle location (Boccuccia [0024], [0032], [0045]). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Claim Objections
Claim 7 is objected to because of the following informalities: line 5 reads “not needed by that the vehicle” and it appears it should read “not needed by determining that the vehicle” however the determining appears to have been crossed out by mistake along with other adjacent amendments.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 3-13 recite a combination of devices and therefore recite a machine.
Claim 14 recites a series of steps and therefore recite a process.
Claim 15 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 14, and 15, as a whole, are directed to the abstract idea of determining whether or not to provide acquired location information, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including mitigating risk) by using position information from a receiving vehicle to only communicate necessary information about a delivery location. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) because making the determination on what information to provide to a delivery company recites instructions for managing the interaction between a recipient and a delivery company. The method of organizing human activity of “determining whether or not to provide acquired location information,” is recited by claiming the following limitations: acquiring position information, determining whether tracking is needed, and 
With regards to Claims 5, 7-8, and 12, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining whether a vehicle is able to return to a designated position, notifying a delivery company, determining whether a vehicle is approaching a designated position, and providing key information.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 14, and 15 recite the additional elements: a non-transitory computer readable medium; a center server; a CPU; RAM and ROM; an auxiliary storage device; a real-time clock; and a communication interface which are used to perform the acquiring, determining, and providing steps. These non-transitory computer readable medium; center server; CPU; RAM and ROM; auxiliary storage device; real-time clock; and communication interface limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of indicating a delivery location in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an 
Alice/Mayo Framework Step 2B:
Claims 1, 14, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a non-transitory computer readable medium; a center server; a CPU; RAM and ROM; an auxiliary storage device; a real-time clock; and a communication interface. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a non-transitory computer readable medium (Specification [0121]); a center server (Specification [0121], [0146], [0203]); a CPU (Specification [0070], [0106], [0121]); RAM and ROM (Specification [0106], [0121]); an auxiliary storage device (Specification [0070], [0106], [0121]); a real-time clock (Specification [0070], [0106], [0121]); and a communication interface (Specification [0070], [0121]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a non-transitory computer readable medium; a center server; a CPU; RAM and ROM; an auxiliary storage device; a real-time clock; and a communication interface. See MPEP 2106.05(f). The claims limit the field of use by reciting luggage delivery to a vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the 
Remaining Claims:
With regards to Claims 3-4, 6, 9-11, and 13, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia et al. (U.S. P.G. Pub. 2020/0074396 A1), hereinafter Boccuccia, in view of Fokkelman (U.S. P.G. Pub. 2016/0019775 A1), hereinafter Fokkelman.

Claim 1. 
Boccuccia discloses a delivery assistance device that assists in a delivery service in which a vehicle cabin including a trunk of a vehicle used by a user is able to be designated as a delivery destination of luggage, the delivery assistance device is included in a center server and performs various control processes in the center server (Boccuccia [0024]), the delivery assistance device includes at least one of hardware and software (Boccuccia [0053]), a CPU for executing programs stored in a RAM and ROM (Boccuccia [0053]), an auxiliary storage device (Boccuccia [0052]-[0053]), a real-time clock (Boccuccia [0030], [0036]), and a predetermined communication interface (Boccuccia [0054]), the delivery assistance device programmed to: 
acquire position information of the vehicle (Boccuccia [0032] current location of customer vehicle may utilize GPS; [0044] determine location of the vehicle); 
Regarding the following limitation:
determine whether or not tracking of the vehicle to which the luggage is delivered is needed based on the position information of the vehicle; and 
Boccuccia discloses determining whether or not tracking of the vehicle to which a package is to be delivered is needed based on the position information of the vehicle (Boccuccia [0023] label affixed to a package may indicate either a fixed delivery or a dynamic delivery; [0024] query or provide current vehicle location; [0032], [0045] report current location anytime there is a change in customer vehicle location). However, Boccuccia does not disclose wherein the package is luggage, but Fokkelman does (Fokkelman [0005], [0011], [0067]-[0069] delivery baggage to the trunk of a vehicle).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the luggage of Fokkelman for the package of Boccuccia. Both luggage and packages are known items delivered to the trunk of a recipient’s vehicle in the art of shipping. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Boccuccia’s system with the improved functionality to reduce the hassle of baggage claim while flying by having luggage delivered directly to the passenger’s vehicle.
Boccuccia discloses the following limitation:
provide the position information of the vehicle to a company operating the delivery service based on a result of the determination of the tracking need determination unit (Boccuccia [0024] delivery service vehicle may request current location of the customer vehicle; [0032] report current location anytime there is a change in customer vehicle location; [0033] provide current location of customer vehicle),
wherein it is determined that tracking of the vehicle is needed when the vehicle is not at a designated position designated by the user (Boccuccia [0023] a customer may indicate a fixed delivery by indicating a vehicle is scheduled to be parked in an identified location for a certain period of time, such as when the customer is at work; [0024] query or provide current vehicle location; [0032], [0045] report current location anytime there is a change in customer vehicle location).

Claim 4. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 1, as shown above. Additionally, Boccuccia discloses:
wherein it is determined that tracking of the vehicle is needed when the vehicle is moving (Boccuccia [0032], [0045] report current location anytime there is a change in customer vehicle location).

Claim 9. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 1, as shown above. Additionally, Boccuccia discloses: 
determine whether or not tracking of the vehicle is needed based on a process progress situation of the luggage in the delivery service (Boccuccia [0033] update delivery route using customer vehicle location; [0034] customer vehicle may change location form original site to another area; [0035] if the new area would compromise the delivery route then the delivery service may retain the parcel).

Claim 10. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 9, as shown above. Boccuccia does not disclose the following limitation, but Fokkelman does:
determine that tracking of the vehicle is needed when the luggage is in a process before the delivery of the luggage is completed after the luggage arrives at a business office serving as a starting point of the delivery of the luggage from a business office at which the luggage is collected (Fokkelman [0111] transmit the location of the parked vehicle to the delivery service).
One of ordinary skill in the art would have recognized that applying the known technique of only transmitting location information of a vehicle close in time to the delivery of Fokkelman to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fokkelman to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such time restrictions on the transmission of vehicle position information. Further, applying the timing of location transmission to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow greater security of the receiving vehicle by limiting the broadcast of the location of an unattended vehicle.

Claim 11. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 1, as shown above. Additionally, Boccuccia discloses:
wherein it is determined whether or not tracking of the vehicle is needed based on information on a scheduled delivery date and time of the luggage (Boccuccia [0033] update delivery route using customer vehicle location; [0034] customer vehicle may change location form original site to another area; [0035] if the new area would compromise the delivery route then the delivery service may retain the parcel).

Claim 14. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 14 as shown above in claim 1.

Claim 15. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 15 as shown above in claim 1.

Claim 3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia in view of Fokkelman further in view of Noda et al. (U.S. P.G. Pub. 2020/0327466 A1), hereinafter Noda.

Claim 3. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 1, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does: 
determine that the tracking of the vehicle is needed when the vehicle is not at the designated position and the vehicle is separated beyond a predetermined distance from the designated position (Noda Fig. 18, [0172] showing current position of the user is outside the dashed circle surrounding the delivery position; [0066] determine estimated time of arrival based on traveling state and current position; [0078], [0099] arrival time based on position).
One of ordinary skill in the art would have recognized that applying the known technique of estimating the arrival at a delivery destination based upon the current position information of a vehicle of Noda to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Noda to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such arrival estimation. Further, applying arrival estimation using 

Claim 5. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 4, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does:
determine whether or not the vehicle is able to return to the position designated by the user within a predetermined time (Noda [0078], [0099] determine if the estimated time of arrival falls within a delivery time range),
wherein when the vehicle is moving the delivery assistance device is further programmed to: determine that the vehicle is unable to return to the position designated by the user within the predetermined time, and it is determined that tracking of the vehicle is needed (Noda [0066] determine estimated time of arrival based on traveling state and current position; [0078], [0099] determine if the estimated time of arrival falls within a delivery time range; [0084] determine if scheduled use person will be damaged by the time of arrival).
One of ordinary skill in the art would have recognized that applying the known technique of estimating if an arrival time falls within a scheduled delivery window of Noda to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Noda to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such arrival time estimation. Further, applying a scheduled delivery time range to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient planning for missed delivery by predicting a missed delivery in advance.

Claim 7. 
Boccuccia in view of Fokkelman and Noda teaches all of the elements of claim 5, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does:
notify the company that the vehicle is scheduled to return to the position designated by the user within the predetermined time when it is determined that the tracking of the vehicle is not needed by determining that the vehicle is able to return to the position designated by the user within the predetermined time even though the vehicle is moving (Noda [0095], [0097] provide update notification of driving situation; [0085] notification of delay but no damage; [0165] arrival before the time exceeds the delivery time range).
One of ordinary skill in the art would have recognized that applying the known technique of providing notifications about the status of a receiving vehicle of Noda to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Noda to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such status notifications. Further, applying estimated arrival notifications to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient planning for missed delivery by predicting a missed delivery in advance.

Claim 8. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 4, as shown above. However, Boccuccia does not disclose the following limitation, but Noda does:
determine whether or not the vehicle is approaching the position designated by the user (Noda [0078], [0099] determine if the estimated time of arrival falls within a delivery time range), 
wherein when the vehicle is moving and it is determined that the vehicle is not approaching the position designated by the user, it is determined that tracking of the vehicle is needed (Noda [0066] determine estimated time of arrival based on traveling state and current position; [0078], [0099] determine if the estimated time of arrival falls within a delivery time range; [0084] determine if scheduled use person will be damaged by the time of arrival).
One of ordinary skill in the art would have been motivated to include the teachings of Noda in the system of Boccuccia for the same reasons discussed above in claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia in view of Fokkelman in view of Noda further in view of Gillen et al. (U.S. P.G. Pub. 2015/0242811 A1), hereinafter Gillen.

Claim 6. 
Boccuccia in view of Fokkelman and Noda teaches all of the elements of claim 5, as shown above. However, Boccuccia does not disclose the following limitation, but Gillen does:
determine whether or not the vehicle is able to return to the position designated by the user within the predetermined time based on schedule information of the user (Gillen [0078] match the probability a user will be at a delivery location based on user calendar data; [0079] analyze other information in addition to calendar data, such as social media data; [0080] increase probability of a match if other data sources also match calendar match; [0082] list of probable locations identified by the calendar analysis and/or location analysis).
One of ordinary skill in the art would have recognized that applying the known technique of using a recipient’s schedule to predict their location of Gillen to Boccuccia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen to the teaching of Boccuccia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar based location analysis. Further, applying calendar analysis to Boccuccia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient estimation of the arrival time of a user at an intended delivery location.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia in view of Fokkelman further in view of Thakur et al. (U.S. P.G. Pub. 2019/0007794 A1), hereinafter Thakur.

Claim 12. 
Boccuccia in view of Fokkelman teaches all of the elements of claim 1, as shown above. However, Boccuccia does not disclose the following limitation, but Thakur does:
provide key information for unlocking a predetermined door of the vehicle in response to a predetermined signal transmitted from a mobile terminal carried by a deliverer of the company (Thakur [0063] delivery vehicle requests connection to a target vehicle),
wherein the key information is provided to the company after decision is made that the luggage is taken out for delivery from a business office serving as a starting point of delivery of the luggage (Thakur [0063] cloud platform monitors delivery vehicle to make sure it is within a predetermined signal strength threshold of the target vehicle).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on 

Claim 13. 
Boccuccia in view of Fokkelman and Thakur teaches all of the elements of claim 12, as shown above. However, Boccuccia does not disclose the following limitation, but Thakur does:
wherein the key information is provided to the company when the deliverer of the company arrives at the vehicle or a scheduled arrival timing when the deliverer is scheduled to arrive at the vehicle is reached (Thakur [0063] cloud platform monitors delivery vehicle to make sure it is within a predetermined signal strength threshold of the target vehicle).
One of ordinary skill in the art would have been motivated to include the teachings of Thakur in the system of Boccuccia for the same reasons discussed above in claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628